IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 62 MM 2018
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
RYAN UNTERWERGER,                             :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of June, 2018, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.